Order of the County Court of Suffolk county granting motion to direct the inspectors of the board of elections of the thirty-fifth election district, town of Brookhaven, Suffolk county, to reconvene for the purpose of striking certain names from the registration books and records reversed on the law and the facts and motion denied, without costs, on authority of Matter of Penney (post, p. 562), decided herewith. Hagarty, Carswell and Johnston, JJ., concur; Lazansky, P. J., concurs upon the ground that a registrant may not be deprived of his right to vote without notice to strike his name from the registry of voters. (Matter of 4th Elec. Dist. of 3d Ward, Albany, 239 App. Div. 135.) Davis, J., not voting.